Motion by the claimant to amend the remittitur on an appeal from a judgment of the Court of Claims, dated May 6, 1987, which was determined by decision and order of this court dated October 16, 1989 [154 AD2d 498], inter alia, to award her interest from the date of the decedent’s death.
Upon papers filed in support of the motion and the papers filed in opposition thereto, and upon the reply affirmation, it is
Ordered that the motion is denied.
In our decision and order dated October 16, 1989, we found, based on the seat-belt defense, that the claimant is not entitled to recover damages for wrongful death and is only entitled to recover the principal sum of $150,000 for those personal injuries the decedent would have sustained had he been wearing a seat belt. Accordingly, interest on the award is to be computed from the date of the decision of the Court of Claims, not from the date of the decedent’s death (CPLR 5002; cf, EPTL 5-4.3). Mollen, P. J., Thompson, Kunzeman and Spatt, JJ., concur.